 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 22, 2005, by
and between Trizec Properties, Inc., a Delaware corporation (the “Company”), and
Timothy H. Callahan (the “Executive”).
     WHEREAS, the Company has determined that it is in the best interests of the
Company and its shareholders to enter into an employment agreement with the
Executive and the Executive is willing to serve as an employee of the Company,
subject to the terms and conditions of this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Employment and Duties.
     (a) General. The Executive shall serve as the President and Chief Executive
Officer of the Company, reporting to the Board of Directors (the “Board”) of the
Company. The Executive shall also serve as a director of the Company. The
Executive shall have such duties and responsibilities, commensurate with the
Executive’s positions, as may be assigned to the Executive from time to time by
the Board. The Executive will make recommendations to the Compensation Committee
of the Board with regard to compensation levels (including equity awards) for
senior executive officers and may make such recommendations with regard to the
compensation levels and terms for lower level executives. The Executive’s
principal place of employment shall be the principal offices of the Company
currently in Chicago; provided, however, that the Executive understands and
agrees that reasonable travel may be required from time to time for business
reasons.
     (b) Exclusive Services. For so long as the Executive is employed by the
Company, the Executive shall devote his full working time to his duties
hereunder, shall serve the Company, shall conform to and comply with the
reasonable, lawful and good faith directions and instructions given to him by
the Board and with the written policies of the Company communicated to the
Executive and applicable to all senior executives of the Company, and shall
promote and serve the interests of the Company. Further, the Executive shall
not, directly or indirectly, render services to any other person or organization
without the consent of the Board or otherwise engage in activities that would
interfere significantly with the performance of his duties hereunder or create a
conflict of interest. Notwithstanding the foregoing, the Executive may (i) serve
on civic or charitable boards or not-for-profit financial industry related
organizations, (ii) engage in charitable, civic, educational, professional,
community and/or financial industry activities without remuneration therefor and
(ii) manage personal and family investments, provided that such activities do
not contravene the previous sentence or the provisions of Sections 6, 7, 8, 9,
11 and 12 hereof. The Executive also may serve on the board of directors or
advisory committee of other for-profit enterprises subject to the consent of the
Nominating and Corporate Governance Committee of the Board, which shall not
unreasonably be withheld.

 



--------------------------------------------------------------------------------



 



     2. Term of Employment. The Executive’s employment under this Agreement
shall commence as of November 22, 2005 (the “Effective Date”) and shall
terminate on the earlier of (i) December 31, 2009 and (ii) the termination of
the Executive’s employment under this Agreement; provided, however, that the
term of the Executive’s employment shall be automatically extended without
further action of either party for additional one-year periods, unless written
notice of either party’s intention not to extend has been given to the other
party at least 90 days prior to the expiration of the then-effective term. The
period from the Effective Date until the termination of the Executive’s
employment under this Agreement is referred to as the “Term”.
     3. Compensation and Other Benefits. Subject to the provisions of this
Agreement, the Company shall pay and provide the following compensation and
other benefits to the Executive during the Term as compensation for services
rendered hereunder:
     (a) Base Salary. The Company shall pay to the Executive an annual salary
(the “Base Salary”) at the rate of $1,050,000, payable in substantially equal
installments at such intervals as may be determined by the Company in accordance
with its ordinary payroll practices as established from time to time. The Base
Salary shall be reviewed by the Compensation Committee of the Board (the
“Committee”) in good faith, based upon the Executive’s performance, not less
often than annually, and such Base Salary may be increased (but not decreased
from the then applicable Base Salary) upon the basis of such review during the
remainder of the Term.
     (b) Annual Bonus. For each fiscal year commencing during the Term, the
Executive shall be eligible to receive an incentive bonus of a minimum of 50%
and a maximum of 200% of his Base Salary, subject in each case to satisfaction
of the relevant pre-established performance goals. The target amount of the
Executive’s annual incentive bonus (the “Target Annual Bonus”) shall be at least
100% of his Base Salary and the Executive’s annual bonus shall be determined in
accordance with a Company incentive compensation program as applicable to senior
executives (including bonus ranges) as in effect from time to time. Ninety
percent of the Target Annual Bonus shall be based upon corporate performance
goals and 10% shall be based upon individual performance goals, each as
determined by the Board (or the Committee) with meaningful input from the
Executive. The annual bonus shall be paid in a cash lump sum at such time as
annual bonuses are paid to other senior executives of the Company, but no later
than end of the following year.
     (c) Annual Long-Term Incentive Compensation. For each fiscal year during
the Term, the Executive shall be eligible to participate in an annual long-term
incentive compensation program and the Executive shall continue to be eligible
to receive annual awards thereunder on at least the same basis as other senior
executive officers of the Company. The number (and value) of the annual equity
awards will be at a level (and, except as required by this Agreement, on such
terms (including, without limitation vesting and post termination exercise
periods (if any)) determined by the Committee commensurate with the Executive’s
position and performance after taking into account a recommendation by an
independent compensation consultant (a “Consultant”) retained by the Company
and/or the Committee. While the common stock of the Company or any successor is
not publicly traded in the United States, upon any termination of employment,
the Executive (or his estate or other beneficiary) will have the right to
require the Company to purchase his vested equity upon such terms as mutually
agreed to by the Company and the Executive.

2



--------------------------------------------------------------------------------



 



     (d) Outperformance Compensation Program. The Executive shall be eligible to
participate in any Outperformance Compensation Program (including any similar
plan or other substitute plan) that may be adopted by the Board in its sole
discretion on terms that are at least as favorable to those made available to
other senior executives of the Company in accordance with the terms of the
applicable program document. The Committee shall retain a Consultant to advise
it with respect to a replacement for the current Outperformance Compensation
Program (which may be a new Outperformance Compensation Program, a similar plan
or other substitute plan), and the Committee shall establish such program as it
deems appropriate effective no later than the first day of the fiscal year
commencing immediately following the “Measurement Date” under the current
program.
     (e) Restricted Stock Units. Effective as of the Effective Date, the
Executive shall be granted an award of restricted stock units (the “RSUs”)
relating to the Company’s common stock, par value $.01 per share (the “Common
Stock”), under the Company’s 2002 Long Term Incentive Plan (the “LTIP”). Such
RSUs will have an aggregate fair market value, based on the closing price of the
Common Stock on the New York Stock Exchange on the trading date immediately
preceding the Effective Date, equal to $10 million. One-half of the RSUs will
vest in four equal annual installments on November 23rd of each of 2006, 2007,
2008 and 2009. The remaining half of the RSUs will vest based on the attainment
of performance goals over the four calendar-year period beginning with 2006 as
described on Exhibit A hereto. So long as an RSU has not been forfeited,
dividend equivalents shall be paid with respect to such RSU currently and in
cash without regard to whether such RSU has vested. The Executive’s receipt of
payment under the RSUs shall be deferred in substantially the same manner and on
substantially the same terms as the RSU deferral program in effect on the
Effective Date. An award agreement in a mutually acceptable form memorializing
the grant of the RSUs shall be executed by the parties as soon as practicable
after the Effective Date.
     (f) Employee Benefits. The Executive shall be entitled to participate in
all employee welfare, pension and fringe benefit plans, programs and
arrangements of the Company in accordance with their respective terms, as may be
amended from time to time, and on a basis no less favorable than that made
available to other senior executives of the Company, including without
limitation the Trizec Properties, Inc. Deferred Compensation Plan (the “Deferred
Compensation Plan”), which shall be amended in a timely manner to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and,
while the Common Stock or the common stock of any successor is not publicly
traded in the United States, the Deferred Compensation Plan shall incorporate a
manner reasonably acceptable to the Executive in which to value the Executive’s
“Restricted Stock Unit Account” under the Deferred Compensation Plan. In
implementing any compensation/benefits programs or awards (including equity
awards), the Company shall consider and attempt, in good faith, to structure
such programs or awards in the most tax efficient manner for the Executive.
     (g) Expenses. The Company shall reimburse the Executive for reasonable
travel and other business-related expenses incurred by the Executive in the
fulfillment of his duties hereunder upon presentation of written documentation
thereof, in accordance with the applicable expense reimbursement policies and
procedures of the Company as in effect from time to time.
     (h) Vacation. The Executive shall be entitled to 6 weeks paid vacation each
year during the Term in accordance with the Company’s policy as in effect from
time to time.

3



--------------------------------------------------------------------------------



 



     4. Termination of Employment.
     (a) Termination for Cause; Resignation without Good Reason. (i) If the
Executive’s employment is terminated by the Company for Cause, as defined in
Section 4(a)(ii) hereof, or if the Executive resigns from his employment
hereunder other than for Good Reason (which he may do at anytime subject to the
notice requirements provided in Section 4(f) herein), as defined in Section
4(a)(iii) hereof, the Executive shall only be entitled to payment, within 15
business days of such termination or resignation, of (A) unpaid Base Salary
through and including his date of termination or resignation, (B) earned but
unpaid bonus for a previously completed fiscal year of the Company,
(C) reimbursement for any unreimbursed business expenses incurred by the
Executive prior to his date of termination or resignation that are subject to
reimbursement pursuant to Section 3(g), (D) payment for vacation time accrued as
of the date of his termination or resignation and (E) any other amounts or
benefits required to be paid or provided by law or under any plan, program,
policy or practice of the Company ((A)-(E) collectively, the “Accrued Amounts”).
The Executive shall have no further right to receive any other compensation or
benefits after such termination or resignation of employment.
     (ii) Termination for “Cause” shall mean termination of the Executive’s
employment because of:
     (A) any willful act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement;
     (B) the willful and continued failure or refusal of the Executive to
perform the duties reasonably required of him as an employee of the Company
(other than any such failure resulting from incapacity due to illness or a
Disability (as defined));
     (C) the Executive’s conviction of, or plea of nolo contendere to, a felony
(other than traffic related offenses or as a result of vicarious liability);
     (D) the Executive’s engaging in any willful misconduct, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is materially injurious to the Company or any of its subsidiaries or
affiliates;
     (E) the Executive’s willful refusal to follow the reasonable, lawful and
good faith directions of the Board (other than any such refusal resulting from
incapacity due to illness or a Disability); or
     (F) any other gross negligence or willful misconduct by the Executive which
is materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates;
provided, however, that no event or condition described in clauses (A) though
(F) shall constitute Cause unless (x) the Company first gives the Executive
written notice of its intention to terminate his employment for Cause and the
grounds for such termination no fewer than 30 days prior to the date of
termination; (y) such grounds for termination (if susceptible to correction) are
not corrected by the Executive within 30 days of his receipt of such notice (or,
in the event that such grounds cannot be corrected within such 30-day period,
the Executive has not taken all reasonable steps within such 30-day period to
correct such grounds as promptly as practicable thereafter); and (z) the

4



--------------------------------------------------------------------------------



 



Executive is provided the opportunity to appear before the Board, with or
without legal representation at the Executive’s election to present arguments on
his own behalf. No act or failure to act on the Executive’s part will be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Company.
     (iii) Resignation for “Good Reason” shall mean termination of employment by
the Executive because of the occurrence of any of the following events without
the Executive’s prior written consent:
     (A) any adverse change in any material respect to the responsibilities,
duties, authority or status of the Executive from those set forth in this
Agreement or any adverse change in the positions, titles or reporting
responsibility (such that the Executive reports to a person other than the
Board) of the Executive;
     (B) the assignment of duties to the Executive that are inconsistent with
the Executive’s position and status as chief executive officer;
     (C) a relocation of the Executive’s principal business location to an area
outside a 40 mile radius of its current location or moving of the Executive from
the Company’s headquarters;
     (D) a failure of any successor to the Company (whether direct or indirect
and whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of this Agreement or any other
agreement between the Company and the Executive;
     (E) a reduction of the annual Base Salary or a failure by the Company to
make any of the awards required under Section 3 above, or pay any of the
compensation provided for under Section 3 above to the Executive in connection
with his employment;
     (F) a material breach by the Company of this Agreement or any other
material agreement with the Executive relating to the Executive’s compensation;
or
     (G) a termination of the Executive’s employment for any reason concurrently
with or within twelve months following, a Change in Control (as defined);
provided, however, that no event or condition described in clauses (A) through
(G) shall constitute Good Reason unless (x) the Executive gives the Company
written notice of his intention to terminate his employment for Good Reason and
the grounds for such termination and (y) such grounds for termination (if
susceptible to correction) are not corrected by the Company within 30 days of
its receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Company has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter).
     (b) Termination Without Cause; Resignation for Good Reason. (i) Except as
set forth in Section 4(d), if prior to the expiration of the Term, the
Executive’s employment is terminated by the Company without Cause or the
Executive resigns from his employment

5



--------------------------------------------------------------------------------



 



hereunder for Good Reason, the Company shall pay to the Executive, within 15
business days of such termination or resignation, a lump sum payment equal to
the Accrued Amounts and a pro rata (based on the number of days employed in the
year of termination or resignation) bonus for the fiscal year in which his
termination or resignation occurs based on the average of the annual bonuses
paid to the Executive for the two years immediately preceding the date of the
Executive’s termination or resignation (the “Average Bonus”). The Executive
shall also receive the following benefits:
     (A) Three times the sum of (i) his Base Salary (at the rate in effect on
the date of the Executive’s termination or resignation) and (ii) the Average
Bonus. The payments shall be made in a lump sum cash payment within 15 business
days after such termination or resignation;
     (B) Continued participation under the Company’s medical insurance plans and
programs as in effect for senior executive officers from time to time, for a
period of three years following his termination or resignation of employment, or
until such date as Executive becomes eligible to participate in the plans of a
subsequent employer; and
     (C) Notwithstanding any provision in the applicable equity award plan or
agreement, all unvested equity awards and deferred compensation held by the
Executive as of his date of termination or resignation shall vest immediately
and the date of such termination or resignation shall be considered the end of
the measurement period and a valuation date under any Outperformance
Compensation Program and any awards thereunder shall be settled in fully vested
shares (collectively the “Accelerated Vesting”). Stock options (and equivalent
awards) shall remain exercisable until the applicable expiration dates provided
in the applicable plan and award agreement, and all other equity awards will
settle and be paid as soon as reasonably practicable following the Executive’s
termination or resignation and in any event no later than 15 business days.
The Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination or resignation
of employment.
     (ii) The Company shall not be required to make the payments and provide the
benefits provided for under Section 4(b) (excluding the Accrued Amounts and pro
rata Average Bonus), unless the Executive executes and delivers to the Company,
a waiver and release in the form previously delivered to the Executive by the
Company and such waiver and release becomes effective and irrevocable.
     (iii) If, following a termination of employment without Cause, the
Executive materially breaches the provisions of Sections 6, 7, 8, 9, 11 and 12
hereof, the Executive shall no longer be eligible, as of the date of such
breach, for the payments and benefits described in Section 4(b), and any and all
obligations and agreements of the Company with respect to such payments shall
thereupon cease.
     (c) Termination Due to Death or Disability. The Executive’s employment with
the Company shall terminate automatically on the Executive’s death. In the event
of the Executive’s disability, as defined below, the Company shall be entitled
to terminate his employment

6



--------------------------------------------------------------------------------



 



in accordance with the terms of this Section 4(c). In the event of termination
of the Executive’s employment by reason of Executive’s death or disability, the
Company shall pay to the Executive (or his estate, as applicable), within 15
business days following such termination, the Executive’s Base Salary through
and including the date of termination, the Accrued Amounts, the Accelerated
Vesting and a pro rata Average Bonus. In addition, the Executive (or his estate,
as applicable) shall also receive a lump sum payment equal to the Executive’s
Base Salary and continued participation in the Company’s medical insurance plans
and programs as in effect for senior executive officers from time to time, for a
period of three years following his termination of employment or until such time
as the Executive becomes eligible to participate in the plans of a subsequent
employer; provided, however, that the Company shall not be required to make the
payments and provide the benefits provided for under this Section 4(c)
(excluding the Accrued Amounts and pro rata Average Bonus), unless the Executive
(or his estate, as applicable), executes and delivers to the Company, a waiver
and release in the form previously delivered to the Executive by the Company and
such waiver and release becomes effective and irrevocable. For purposes of this
Agreement, a “disability” shall occur, if by reason of a physical or mental
illness or incapacity that makes the Executive eligible for Company long-term
disability benefits, the Executive has been unable to carry out his material
duties pursuant to the Agreement for more than six consecutive months even with
a reasonable accommodation.
     (d) Termination Within a Specified Period of a Change in Control/Change in
Control Vesting. (i) If, at anytime (whether during or after the Term) the
Executive’s employment is terminated by the Company without Cause or the
Executive resigns his employment for Good Reason, in either case within six
months before, or two years following, a Change in Control (as defined in
Section 4(d)(iii) hereof) that occurs during the Term, the Executive shall
receive the payments and benefits due to the Executive pursuant to
Section 4(b)(i).
     (ii) Upon the occurrence of a Change in Control, all equity based
compensation held by the Executive that is not already vested in accordance with
its terms shall immediately vest. In addition, to the extent the outperformance
goals under any Outperformance Compensation Program for periods prior to the
Change in Control are achieved at the time of a Change in Control, all awards
that are outstanding and that could be granted during a performance period shall
be fully vested. Notwithstanding the foregoing provisions of this
Section 4(d)(ii), but without affecting the acceleration of vesting hereunder,
no accelerated payment of any amount that constitutes deferred compensation
subject to Section 409A of the Code shall be made on account of the accelerated
vesting of such amount due to an event or transaction constituting a Change in
Control hereunder unless such event or transaction also constitutes a “change in
the ownership”, “change in the effective control” or “change in the ownership of
a substantial portion of the assets” of the Company as defined in Section 409A
of the Code.
     (iii) Change in Control. For purposes of this Agreement, “Change in
Control” means:
     (A) Any “person” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportion as their
ownership of

7



--------------------------------------------------------------------------------



 



stock of the Company), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities;
     (B) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (A), (C) or (D) hereof)
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or actual threatened solicitation of proxies or consents
by or on behalf of a person other than the Board;
     (C) The stockholders of the Company approve a merger or consolidation of
the Company with any other entity or approve the issuance of voting securities
in connection with a merger or consolidation of the Company (or any direct or
indirect subsidiary thereof) pursuant to applicable exchange requirements, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) at least 50.1% of the combined voting power of
the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined above) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of either of the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities; or
     (D) The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets (or any transaction or series of
transactions having a similar effect) other than a sale or disposition of all or
substantially all the assets to an entity, at least 50.1% of the combined voting
power of the voting securities of which are owned by persons substantially in
the same proportions as their ownership of the Company’s immediately prior to
such sale.
Notwithstanding the foregoing, (1) no Change in Control shall be deemed to have
occurred if Peter Munk has effective control over the Company through the power
to elect at least a majority of the Board; and (2) a Change in Control shall be
deemed to occur if Peter Munk no longer has control of the Company as described
in clause (1); provided, however, that in any event a Change in Control shall be
deemed to occur if any “person” (as defined above) becomes a beneficial owner
(as defined

8



--------------------------------------------------------------------------------



 



above) of 50% or more of the Common Stock or of the equity value of any
successor to the Company.
     (e) Non-Renewal. In the event that the Company gives notice of non-renewal
under Section 2 and the Executive’s employment hereunder terminates, the Company
shall pay to the Executive, within 15 business days following such termination,
the Accrued Amounts, the Accelerated Vesting and a pro rata Average Bonus for
the fiscal year in which the termination occurs. The Company also shall pay
promptly to Executive a lump sum payment equal to the product of (i) 2 and
(ii) the sum of his Base Salary and Average Bonus; provided, however, that the
Company shall not be required to make the payments and provide the benefits
provided for under this Section 4(e) (excluding the Accrued Amounts), unless the
Executive (or his estate, as applicable), executes and delivers to the Company a
waiver and release in the form previously delivered to the Executive by the
Company and such waiver and release becomes effective and irrevocable. The
Executive shall have no further rights under this Agreement or otherwise to
receive any other compensation or benefits after such termination.
     (f) Notice of Termination. Any termination of employment by the Company or
the Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 27 of this Agreement which
shall state the effective date of termination; provided that the effective date
of termination shall be no earlier than thirty (30) days following the date of
Notice of Termination and no later than sixty (60) days following the date of
the Notice of Termination.
     (g) Resignation from Directorships and Officerships. The termination of the
Executive’s employment for any reason will be deemed to constitute, without any
further action required by any party, the Executive’s resignation from (i) any
director, officer or employee position the Executive has with the Company and
its subsidiaries and affiliates and (ii) all fiduciary positions (including as a
trustee) the Executive holds with respect to any employee benefit plans or
trusts established by the Company. The Executive agrees that this Agreement
shall serve as written notice of resignation in this circumstance.
     5. Gross-Up Payment. (i) If, during the term of the Executive’s employment,
there is a change in ownership or control of the Company that causes any
payment, distribution or benefit provided by the Company, any person whose
actions result in a change in ownership covered by Section 280G(b)(2) or any
person affiliated with the Company or such person, to or for the benefit of the
Executive (whether provided, to be provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Section 5) (a “Payment”) to be subject to the excise tax imposed by Section 4999
of the Code (such excise tax, together with any interest or penalties incurred
by the Executive with respect to such excise tax, the “Excise Tax”), then the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive will
retain an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments and without duplication, an amount equal to the product of (A) any
deductions disallowed for federal, state or local income tax purposes because of
inclusion of the Gross-Up Payment in Executive’s adjusted gross income and
(B) the highest applicable marginal rate of federal, state or local income

9



--------------------------------------------------------------------------------



 



taxation, respectively, for the calendar year in which the Gross-Up Payment is
made or is to be made. The intent of this Section 5 is that Executive, after
paying his federal, state and local income tax and any payroll taxes, will be in
the same position as if he was not subject to the Excise Tax and did not receive
the Gross-Up Payment.
     (ii) Determination of the Gross-Up Payment. Subject to the provisions of
Section 5(iii), all determinations required to be made under this Section 5,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Company and reasonably acceptable to the Executive (the “Accounting Firm”).
All Payments will be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) and any Payments in excess of the “base amount”
(within the meaning of Section 280G(b)(3) of the Code) shall be treated as
subject to the Excise Tax unless otherwise determined by the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 5, shall
be paid by the Company to the Executive the later of (A) the day before the due
date for the payment of any Excise Tax and (B) within five days after the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 5 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to the Executive or for the Executive’s benefit. The previous sentence
shall apply mutatis mutandis to any overpayment of a Gross-Up Payment.
     (iii) Procedures. The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 20 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:
     (A) give the Company any information reasonably requested by the Company
relating to such claim,
     (B) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

10



--------------------------------------------------------------------------------



 



     (C) cooperate with the Company in good faith in order to effectively
contest such claim, and
     (D) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 5, the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, to the extent permitted by law, the Company
shall advance the amount of such payment to the Executive on an interest-free
basis (which shall offset to the extent thereof, the amount of Gross-Up Payment
required to be paid) and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided further
that any extension of the statute of limitations relating to payment of taxes
for the Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
     (iv) Refund. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to this Section 5, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company complying with the requirements of this Section 5) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the Executive
receives an amount advanced by the Company pursuant to this Section 5, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     6. Confidentiality.
     (a) Confidential Information. (i) The Executive agrees that he will not at
any time (whether during or following the Term), except with the prior written
consent of the Company or any of its subsidiaries (collectively, the “Company
Group”) or in the course of performing his duties hereunder, directly or
indirectly, reveal to any person, entity or other organization (other than

11



--------------------------------------------------------------------------------



 



any member of the Company Group or its respective employees, officers,
directors, shareholders or agents) or use for the Executive’s own benefit any
information deemed to be confidential by any member of the Company Group
(“Confidential Information”) relating to the assets, liabilities, employees,
goodwill, business or affairs of any member of the Company Group, including,
without limitation, any information concerning past, present or prospective
customers, marketing data, or other confidential information used by, or useful
to, any member of the Company Group and known to the Executive by reason of the
Executive’s employment by, shareholdings in or other association with any member
of the Company Group; provided, however, that the restrictions imposed under
this Section 6 shall not apply to that part of the Confidential Information that
is or becomes generally available to the public or generally known within the
relevant trade or industry other than as a result of an improper disclosure by
the Executive or is available, or becomes available, to the Executive on a
non-confidential basis, but only if the source of such information is not to the
Executive’s knowledge prohibited from transmitting the information to the
Executive by a contractual, legal, fiduciary, or other obligation.
     (ii) In the event that the Executive becomes legally compelled to disclose
any Confidential Information, the Executive shall provide the Company with
prompt written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such Confidential Information. The
Company shall promptly pay (upon receipt of invoices and any other documentation
as may be requested by the Company) all reasonable expenses and fees incurred by
the Executive, including attorneys’ fees, in connection with his compliance with
the immediately preceding sentence. Further, this Section 6 shall not prevent
the Executive from disclosing Confidential Information in connection with any
litigation, arbitration or mediation involving this Agreement, including, but
not limited to, enforcing this Agreement, provided that such disclosure is
reasonably necessary for the Executive to assert any claim or defense in such
proceeding.
     (b) Exclusive Property. The Executive confirms that all Confidential
Information is and shall remain the exclusive property of the Company Group. All
business records, papers and documents kept or made by the Executive relating to
the business of the Company Group shall be and remain the property of the
Company Group. Upon the request and at the expense of the Company Group, the
Executive shall promptly make all disclosures, execute all instruments and
papers and perform all acts reasonably necessary to vest and confirm in the
Company Group, fully and completely, all rights created or contemplated by this
Section 6.
     7. Non-Solicitation. The Executive agrees that, during his employment and
for a one-year period ending on the first anniversary of the Executive’s
termination of employment for any reason (the “Non-Solicitation Restricted
Period”) the Executive shall not, directly or indirectly, (a) interfere with or
attempt to interfere with the relationship between any person who is, or was
during the then most recent six-month period, an employee, officer,
representative or agent of the Company Group and any member of the Company
Group, or solicit, induce or attempt to solicit or induce any such person to
leave the employ of any member of the Company Group or violate the terms of
their respective contracts, or any employment arrangements, with such entities;
or (b) induce or attempt to induce any customer, client, tenant, supplier,
licensee or other business relation of any member of the Company Group to cease
doing business with any member of the

12



--------------------------------------------------------------------------------



 



Company Group, provided, the parties hereto agree that the performance of duties
for another entity that are typically performed by a senior executive officer
shall not be considered to be “solicitation” of customers or clients under this
Section 7; provided further, the foregoing shall not be violated by general
advertising not targeted at Company employees nor by serving as a reference upon
request. As used herein, the term “indirectly” shall include, without
limitation, the Executive’s permitting the use of the Executive’s name by any
competitor of any member of the Company Group to induce or interfere with any
employee or induce any business relationship of any member of the Company Group.
     8. Non-Competition. The Executive agrees that, during the Term and for an
additional period commencing on the date of his termination of employment for
Cause or resignation of employment without Good Reason and the date six months
following such termination or one year following such resignation (the
“Non-Competition Restricted Period”), the Executive shall not, without the prior
written consent of the Company, directly or indirectly, and whether as principal
or investor or as an employee, officer, director, manager, partner, consultant,
agent or otherwise, alone or in association with any other person, firm,
corporation or other business organization, carry on a Competing Business (as
hereinafter defined) in any geographic area in which the Company Group has
engaged, in a Competing Business. For purposes of this Section 8, carrying on a
“Competing Business” means to engage in the management or development of office
real estate properties on behalf of a publicly-traded REIT with a market
capitalization of $1.5 billion or greater (indexed following the Effective Date
by the Dow Jones Composite REIT Index); provided, however, that nothing herein
shall limit the Executive’s right to own not more than 1% of any of the debt or
equity securities of any business organization that is then filing reports with
the Securities and Exchange Commission pursuant to Section 13 or 15(d) of the
Exchange Act. The foregoing shall not be violated by the Executive’s working in
a non-competitive portion of a company which is carrying on a Competing Business
or, as a result thereof, owning compensatory equity in that company. Solely for
purposes of this Section 8, the definition of Good Reason shall be deemed to
exclude Section 4(a)(iii)(G).
     9. No Conflicting Agreement. The Executive represents and warrants to the
Company that on the Effective Date the Executive is not a party to any
agreement, whether written or oral, that would be breached by or would prevent
or interfere with the execution by the Executive of this Agreement or the
fulfillment by the Executive of the Executive’s obligations hereunder.
     10. (a) Certain Remedies. Without intending to limit the remedies available
to the Company Group, including, but not limited to, those set forth in
Section 4 hereof, the Executive agrees that a material breach of any of the
covenants contained in Sections 6, 7, 8, 9, 11 and 12 of this Agreement may
result in material and irreparable injury to the Company Group for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of such a breach or threat
thereof, any member of the Company Group shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction, or both, without
bond or other security, restraining the Executive from engaging in activities
prohibited by the covenants contained in Sections 6, 7, 8, 9, 11 and 12 of this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Company Group in lieu of, or prior to or pending
determination in, any arbitration proceeding.

13



--------------------------------------------------------------------------------



 



     (b) Extension of Restricted Periods. In addition to the remedies the
Company may seek and obtain pursuant to Section 4, the Non Solicitation
Restricted Period and the Non-Competition Restricted Period shall be extended by
any and all periods during which the Executive shall be found by a court
possessing personal jurisdiction over him to have been in violation of the
covenants contained in Section 7 or 8 of this Agreement, as applicable.
     11. Defense of Claims. The Executive agrees that, during the Term, and for
a period of two years after termination of the Executive’s employment for any
reason, upon reasonable request from the Company, and after Executive’s
termination of employment, subject to Executive’s other business commitments,
the Executive will cooperate with the Company in the defense of any claims or
actions that may be made by or against the Company that affect the Executive’s
prior areas of responsibility, except as reasonably determined by the Executive,
if the Executive’s interests are adverse to the Company in such claim or action.
The Company agrees to promptly reimburse the Executive for all of the
Executive’s reasonable travel and other direct expenses incurred, or to be
reasonably incurred, to comply with the Executive’s obligations under this
Section 11. The Company agrees that if the Executive is or is made a party, or
is threatened to be made a party, to any action, suit or proceeding (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another entity, the Executive
shall be indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue after termination of the Executive’s employment
with respect to acts or omissions which occurred prior to his termination of
employment and which occur after his termination of employment pursuant to this
Section 11, and shall inure to the benefit of Executive’s heirs, executors and
administrators. To the fullest extent allowed by law, the Company shall advance
to the Executive all reasonable costs and expenses incurred by him in connection
with a Proceeding within 20 calendar days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
the Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.
     12. Nondisparagement. Each party agrees that at no time during the
Executive’s employment by the Company or at any time thereafter shall such party
(and in the case of the Company, the members of the Board of Directors and the
Chief Executive Officer) make, or cause or assist any other person to make, any
public statement or other public communication which impugns or attacks, or is
otherwise critical of, the reputation, business or character of the other party,
including in the case of the Company any member of the Company Group or any of
its respective directors, officers or employees. Notwithstanding the foregoing,
nothing in this Section shall prevent the Company, the Executive or any other
person from (i) responding to incorrect, disparaging or derogatory public
statements to the extent necessary to correct or refute such public statements
or (ii) making any truthful statement to the extent (y) necessary in connection
with any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement or (z) required
by law or by any court, arbitrator, mediator or administrative or legislative
body (including any committee thereof) with apparent jurisdiction or authority
to order or require such person to disclose or make accessible such information.
     13. Source of Payments. All payments provided under this Agreement, other
than payments made pursuant to a plan which provides otherwise, shall be paid in
cash from the general

14



--------------------------------------------------------------------------------



 



funds of the Company, and no special or separate fund shall be established, and
no other segregation of assets shall be made, to assure payment. The Executive
shall have no right, title or interest whatsoever in or to any investments which
the Company may make to aid the Company in meeting its obligations hereunder. To
the extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor of the Company.
     14. Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration in
Chicago, Illinois administered by the American Arbitration Association (“AAA”)
under its Commercial Arbitration Rules. The arbitration shall be arbitrated by a
single arbitrator mutually selected by the Executive and the Company, with the
AAA to appoint the arbitrator in the event that the parties are unable to agree
on the selection within thirty days following the initiation of the arbitration.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. If the Executive prevails with respect to any
material issue in connection with any dispute arising under this Agreement
(including any action brought by the Company for injunctive relief), the Company
shall reimburse the Executive for all of his costs and expenses, including legal
fees, incurred in connection therewith.
     15. Liability Insurance. The Company shall cover the Executive under
directors and officers liability insurance both during and, while potential
liability exists, after the Term in the same amount and to the same extent as
the Company covers its other senior executive officers and directors. This
provision shall in all events survive any termination of this Agreement.
     16. No Mitigation/No Offset. The Executive shall have no obligation to
mitigate any payments of, or costs to, the Company under this Agreement, nor
shall any payments or benefits from the Company to the Executive under this
Agreement be subject to offset (except as specifically provided in
Section 4(b)(i)(B)).
     17. Nonassignability; Binding Agreement.
     (a) By the Executive. This Agreement and any and all rights, duties,
obligations or interests hereunder shall not be assignable or delegable by the
Executive other than as a result of death of the Executive.
     (b) By the Company. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company’s assets.
     (c) Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive’s heirs and the personal representatives of the Executive’s
estate.
     18. Severability. The parties have carefully reviewed the provisions of
this Agreement and agree that they are fair and equitable. However, in light of
the possibility of differing interpretations of law and changes in
circumstances, the parties agree that, if any one or more of the provisions of
this Agreement shall be determined by a court of competent jurisdiction or
arbitrator to be invalid, void or unenforceable, the remainder of the provisions
of this

15



--------------------------------------------------------------------------------



 



Agreement shall, to the extent permitted by law, remain in full force and effect
and shall in no way be affected, impaired or invalidated. Moreover, if any one
or more of the provisions contained in this Agreement are determined by a court
of competent jurisdiction or arbitrator to be excessively broad as to duration,
activity, geographic application or subject, such provision or provisions shall
be construed, by limiting or reducing them to the extent legally permitted, so
as to be enforceable to the maximum extent compatible with then applicable law.
     19. Withholding. Any payments made or benefits provided to the Executive
under this Agreement shall be reduced by any applicable withholding taxes or
other amounts required to be withheld by law or contract.
     20. Section 409A.
     (a) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Section 409A of the Code, the
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six months after his
termination of employment for any reason other than death or (ii) the date of
the Executive’s death. The provisions of this Section 20(a) shall only apply if
required to comply with Section 409A of the Code.
     (b) If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder, the Company shall, after consulting
with and receiving the approval of the Executive (which shall not be
unreasonably withheld), reform such provision; provided that the Company agrees
to maintain, to the maximum extent practicable, the original intent and economic
benefit to the Executive of the applicable provision without violating the
provisions of Section 409A of the Code.
     (c) The Company shall indemnify and hold the Executive harmless, on an
after-tax basis, for any additional tax (including interest and penalties with
respect thereto) imposed on the Executive as a result of Section 409A of the
Code.
     21. Amendment; Waiver. This Agreement may not be modified, amended or
waived in any manner, except by an instrument in writing signed by both parties
hereto. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.
     22. Governing Law. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the Illinois applicable to contracts executed in
and to be performed in that State.
     23. Survival of Certain Provisions. The rights and obligations set forth in
Sections 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22,
23, 24, 26, 27 and 29 and all other Sections intended to survive termination of
the Executive’s employment shall survive any termination of employment or
expiration of the Term of this Agreement.

16



--------------------------------------------------------------------------------



 



     24. Entire Agreement; Supersedes Previous Agreements. This Agreement
contains the entire agreement and understanding of the parties hereto with
respect to the matters covered herein and supersede all prior or contemporaneous
negotiations, commitments, agreements and writings with respect to the subject
matter hereof, all such other negotiations, commitments, agreements and writings
shall have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing shall have no further rights or
obligations thereunder, it being understood and agreed that nothing herein shall
adversely affect the terms of any equity-based or other compensation awards
outstanding immediately prior to the Effective Date.
     25. Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
     26. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
     27. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Trizec Properties, Inc.
10 South Riverside Plaza
Suite 1100
Chicago, IL 60606
ATTN: General Counsel
     To the Executive, at the last address of the Executive on the books of the
Company with a copy to:
Proskauer Rose LLP
1585 Broadway
New York, NY 10036
ATTN: Ira G. Bogner, Esq.
, or such other address of the Executive as may be set forth in a written notice
delivered to the Company in accordance with this Section 27.
     All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of such transmission.
     28. Legal Fees. The Company shall pay the reasonable legal fees incurred by
the Executive in connection with this Agreement.
     29. Definition of “Company”. For purposes of the payment of sums due to the
Executive under this Agreement, the defined term “Company” shall be deemed to
include Trizec Properties, Inc. and any one or more of its subsidiaries or
affiliates, as appropriate.

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

         
 
              TRIZEC PROPERTIES, INC.

 
           
 
                By:   /s/ James J. O’Connor
 
           
 
                Name:   James J. O’Connor
 
      Chairman, Compensation Committee
 
           
 
           
 
              THE EXECUTIVE
 
           
 
              /s/ Timothy H. Callahan   Timothy H. Callahan                    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Performance Vesting RSUs
     One-half of the RSUs (the “Performance RSUs”) shall vest (subject to
(a) and (b) below), provided that the Executive remains employed by the Company,
in equal installments as of the first through fourth anniversaries of
December 31, 2005 (the “Performance Vesting Dates”) as provided below:
     (a) the applicable installment of Performance RSUs shall vest on the
relevant Performance Vesting Date if the Company achieves, for the fiscal year
ending with such Performance Vesting Date, either:

  (i)   the per share goal established by the Committee for funds from
operations (“FFO”) for such fiscal year (it being understood and agreed that the
FFO goal for 2006 shall be the goal approved by the Committee and previously
communicated to the Executive); or     (ii)   a total shareholder return placing
the Company in the top third of its peer group (as identified for purposes of
the Outperformance Compensation Program).

     (b) If neither of the performance objectives set forth in (a) above is
attained as of a Performance Vesting Date, the Performance RSUs shall
nevertheless vest as of the immediately succeeding Performance Vesting Date if,
as determined as of such succeeding Performance Vesting Date, the Company
attains either (i) actual per share FFO for the fiscal year ending with such
succeeding Performance Vesting Date which exceeds the goal for such fiscal year
by at least as much as the FFO shortfall for the immediately preceding fiscal
year or (ii) total shareholder return for the two-year period placing the
Company in the top third of the peer group for such period. If Performance RSUs
scheduled to vest on a Performance Vesting Date have not vested on such date or
on the immediately succeeding Performance Vesting Date (if any), they shall
automatically be forfeited.

 